           Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

NATIONAL FAMILY PLANNING AND
REPRODUCTIVE HEALTH
                                                              Civil Action No. 19-cv-05435
ASSOCIATION; and PUBLIC HEALTH
SOLUTIONS,
          Plaintiffs,
     v.
ALEX M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health
and Human Services; U.S. DEPARTMENT                           UNOPPOSED MOTION FOR
OF HEALTH AND HUMAN SERVICES;                                 CONSOLIDATION, AND FOR LEAVE
ROGER SEVERINO, in his official capacity                      TO FILE JOINT MEMORANDUM OF
as Director of the Office for Civil Rights of                 LAW, IN EXCESS OF PAGE LIMIT,
the U.S. Department of Health and Human                       IN SUPPORT OF MOTION FOR
Services; and OFFICE FOR CIVIL RIGHTS                         PRELIMINARY INJUNCTION
of the U.S. Department of Health and Human
Services,
          Defendants.

          Plaintiffs National Family Planning and Reproductive Health Association

(“NFPRHA”) and Public Health Solutions (“PHS”) respectfully move pursuant to Fed. R.

Civ. P. 42 for consolidation with New York v. U.S. Dep’t of Health & Human Servs., No.

1:19-cv-04676-PAE (S.D.N.Y. filed May 21, 2019) (the “NY Action”), for scheduling and

other pretrial purposes. 1 Plaintiffs further request that that the Court grant leave for Plaintiffs

to file a joint memorandum of law in support of their Motion for Preliminary Injunction with

the plaintiffs in Planned Parenthood Federation of America, Inc. v. Azar, No. 19-cv-5433

(S.D.N.Y. filed June 11, 2019) (the “PPFA Action”), who are also seeking consolidation


1
 Plaintiffs have also filed a related case statement seeking to have the above-captioned case related to the NY
Action. The case has been referred as possibly related. Counsel for plaintiffs in the NY Action have agreed to accept
service of this motion via email to counsel. Without waiving any objections as to the adequacy and timing of service
of process, for purposes of this motion only, counsel for Defendants agreed to accept service of this motion via
email to counsel.
           Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 2 of 6



with the NY Action. Finally, Plaintiffs request an extension of the page limit for their

opening memorandum of law in support of their forthcoming Motion for Preliminary

Injunction. Counsel for Plaintiffs have conferred with counsel for Defendants, as well as the

counsel for plaintiffs in the NY Action and the PPFA Action, and all have consented to

these requests. 2

         Request for Consolidation. Consolidation of the above-captioned action with the NY

Action is appropriate because they concern similar events, have substantial factual overlap,

require resolutions of the same legal issues, and will involve overlapping expenditures of the

Court’s time and resources. Rule 42(a)(2) provides that “[if] actions before the court involve

a common question of law or fact, the court may . . . consolidate the actions.” Fed. R. Civ.

P. 42(a). Where there are common factual or legal questions, consolidation should be

granted in order to “expedite trial and eliminate unnecessary repetition and confusion.”

Devlin v. Transp. Commc’n Int’l Union, 175 F.3d 121, 130 (2d Cir. 1999) (internal

quotation omitted); see also Taylor v. Barnes & Noble, Inc., No. 14-cv-108, 2014 WL

12769396, at *3 (S.D.N.Y. July 16, 2014) (granting consolidation motion where the matters

“involve[s] common questions of law and fact”).

         Here, in both cases, the plaintiffs are challenging the same regulation, Protecting

Statutory Conscience Rights in Health Care, 84 Fed. Reg. 23,170 (May 21, 2019),

promulgated by the U.S. Department of Health and Human Services, a defendant in both

cases. Both sets of plaintiffs are challenging this rule under the Administrative Procedure

Act (“APA”) as arbitrary and capricious, contrary to law, and contrary to the U.S.


2
 Counsel for plaintiffs in the NY Action consent to consolidation subject to the Court’s retention of existing
deadlines for briefing and argument.
           Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 3 of 6



Constitution. Both cases involve largely the same facts—and in particular the identical

administrative record for the challenged rule. Additionally, both sets of plaintiffs are

requesting that the Court set aside the rule as unlawful under the APA, and therefore these

cases could result in conflicting orders to HHS if they are not consolidated.

        As noted above, a third case—the PPFA Action—challenging the same rule was filed

in the Southern District of New York on June 11, 2019. Plaintiffs are aware that the PPFA

Action Plaintiffs are also filing a motion to consolidate with the NY Action. Plaintiffs

believe that consolidation of all three matters would further promote the interests of judicial

economy and efficiency. In addition, Plaintiffs respectfully request the same briefing

schedule this Court previously set in the NY Action in connection with the anticipated

preliminary injunction motion in that case. 3

        If consolidated, counsel for plaintiffs in the NY Action, the above-captioned action,

and the PPFA Action would propose, as a general matter, to continue to make separate

appearances for their clients and file separate substantive briefs, as appropriate.

Nevertheless, scheduling and other procedural matters could occur jointly for all cases, and

while the reserving the option to file separately, Plaintiffs anticipate that, if consolidated,

they would be able to file joint substantive briefs with the PPFA Action Plaintiffs in most

instances and, as detailed below, would propose to do so for purposes of the preliminary

injunction.

        Request for Joint Memorandum. Plaintiffs also seek the Court’s permission to file a

Joint Motion for Preliminary Injunction with the PPFA Action Plaintiffs to seek provisional
3
 On June 7, 2019, this Court issued an order setting the following schedule for briefing and argument of the NY
Action plaintiffs’ preliminary injunction motion: opening brief (55 pages) due by June 14, 2019; opposition brief (55
pages) due by June 28, 2019; reply brief (25 pages) due by July 5, 2019; hearing at 2 pm on July 12, 2019. Order,
NY Action (June 7, 2019), ECF No. 27.
          Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 4 of 6



relief in advance of the rule’s July 22, 2019 effective date. Plaintiffs believe that a joint

filing with the PPFA Action Plaintiffs will also promote judicial economy efficiency, as a

number of issues arising from the challenged rule as relating to the physician members of

both sets of plaintiffs are similar.

       Request for extension of page limit.        Finally, Plaintiffs respectfully request an

extension of the page limits for the briefs for their forthcoming (joint, with the PPFA Action

Plaintiffs) Motion for Preliminary Injunction. Rule 3(C) of the Court’s Individual Rules and

Practices provides for a limit of 25 pages for Plaintiffs’ opening memorandum, absent prior

permission. Because of the complexity of the rule at issue, the number of claims for relief, and

the complex factual and legal context for Plaintiffs’ challenges, Plaintiffs request the Court’s

leave to file briefs of the same length as the Court has permitted in the NY Action: opening

(joint) memorandum of up to 55 pages, any opposition of up to 55 pages, and any (joint) reply of

up to 25 pages.

       For the reasons set forth above, Plaintiffs respectively request that the above-

captioned action be consolidated with the NY Action for scheduling and other pretrial

purposes, and that the Court grant Plaintiffs leave to file a joint memorandum of law of up to

55 pages with the PPFA Action Plaintiffs in support of their forthcoming Motion for

Preliminary Injunction, and any joint reply of up to 25 pages.

Dated: June 12, 2019                            Respectfully submitted,

                                                 /s/Alexa Kolbi-Molinas
                                                Alexa Kolbi-Molinas
                                                Lindsey Kaley*
                                                Elizabeth Deutsch*
                                                Brigitte Amiri
                                                American Civil Liberties Union Foundation
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                Phone: (212) 549-2633
          Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 5 of 6



                                          Fax: (212) 549-2652
                                          akolbi-molinas@aclu.org
                                          lkaley@aclu.org
                                          edeutsch@aclu.org
                                          bamiri@aclu.org

                                          Elizabeth O. Gill**
                                          American Civil Liberties Union Foundation of
                                          Northern California, Inc.
                                          39 Drumm Street
                                          San Francisco, CA 94111
                                          Phone: (415) 621-2493
                                          Fax: (415) 255-8437
                                          egill@aclunc.org

                                          Daniel Mach**
                                          American Civil Liberties Union Foundation
                                          915 15th Street NW
                                          Washington, DC 20005
                                          Phone: (202) 675-2330
                                          Fax: (202) 546-0738
                                          dmach@aclu.org

                                          Christopher Dunn
                                          Erin Beth Harrist
                                          Donna Lieberman
                                          New York Civil Liberties Union Foundation
                                          125 Broad Street, 19th Floor
                                          New York, NY 10004
                                          Phone: (212) 607-2298
                                          cdunn@nyclu.org
                                          eharrist@nyclu.org
                                          dlieberman@nyclu.org

                                          Attorneys for Plaintiffs

* Application for admission forthcoming
**Pro hac vice motion forthcoming
         Case 1:19-cv-05435-PAE Document 20 Filed 06/12/19 Page 6 of 6




                               CERTIFICATE OF SERVICE

       This is to certify that a true and accurate copy of the foregoing was served on Defendants

by email to counsel, Bradley Humphreys, bradley.humphreys@usdoj.gov, and on Plaintiffs in

the NY Action by email to counsel, Matthew Colangelo, Matthew.Colangelo@ag.ny.gov.


June 12, 2019                                                      /s/ Alexa Kolbi-Molinas
                                                                   Alexa Kolbi-Molinas
